 FALCON TOOL,& MACHINE CORP.175as follows: On an occasion when Evans was discussing his situation with GeorgeL. Border, secretary of the Respondent, the latter said, according to Evans, "thatif I would quit over this matter and go any place else where there is an AFL or aCIO union, he said that he wasn't trying to scare me or threaten me, but if I wentany place else where there was an AFL or a CIO union, I still might be required to paythe fine, and it might make it a little rough for me." I agree with the Respondentthat this statement was not a threat of reprisal. It was merely an expression ofopinion by Border that the problem Evans was experiencing at Hubley with respectto the reinstatement fee might arise later in connection with other employment. Inthe circumstances, I do not find that the General Counsel has established throughthis incident a violation of Section 8 (b) (1) (A) of the Act.CONCLUSION OF LAWRespondent has not engaged in any unfair labor practices within the meaning ofthe Act.[Recommendations omitted from publication.]Falcon Tool & Machine Corp.and Falcon Special Machines, Inc.andDie & Tool MakersLodge No. 113,InternationalAssocia-tion of'Machinists,AFL-CIO,Petitioner.'Case No. 13RC-=5841.July 04,"1958DECISION AND CERTIFICATION OF REPRESENTATIVESOn February 28, 1958, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conductedunder the' direction and supervision of the Regional Director for theThirteenth Region among the employees, in the stipulated unit.Upon, completion of the election, the, parties: were furnished with atally, of ballots.,The tally shows that, of approximately 29 eligibleVoters" 27 cast-valid ballots, of which 15 were cast for the Petitionerand 12 'were.cast: against the Petitioner._On March 5, 1958, the Employer filed timely objections- to theelection.,The Regional Director investigated the objections and. onJune 10, 1958, issued and duly served upon the parties his report onobjectionsn which he found the objections to be without merit andrecommended that they, be, overruled.On June 19, 1958, theEmployer filed timely exceptions to-the Regional Director's report.%.,Pursuant to'the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers'in connection=withthis ease-to a three-member panel'[Chairmtn'Leeddm and=MehrbersBean and Fanning].' I-Upon the entire record in this case, the Board finds,:1.The Employer- is engaged in commerce within the meaning ofthe Act.2.The labor, organization involved claims to represent certainemployees'of`the Employer.121 NLRB No. 31. 176DECISIONSOF NATIONAL LABORRELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All employees at the Employer's 5005 W. Lake Street, Chicago,Illinois, tool, die, jig, and fixture plant, excluding office employees,plant clerical employees, professional employees, guards, and super-visors as defined in the Act.5.In its objections the Employer alleges that (1) pursuant to apreelection agreement with the Petitioner, 2 laid-off employees(Lindner and Marchewka) and 1 employee who was on leave ofabsence (Mancini) were determined to be ineligible to vote in theelection unless they returned to work on or before the date of theelection; (2) as none of these employees was recalled by the day ofthe election, the Employer did not notify them of the election; (3) thePetitioner, however, notified Lindner of the election and he voted, and(4) the election should be set aside because Marchewka and Manciniwere not afforded an opportunity to vote.The Regional Director in his report on objections found asfollows:The Petitioner denied that any agreement was reachedregardingeligibilityas allegedby the Employer.At a preelection conferenceheld on the day of the election, the Employer submitted a listcontainingthe namesof the 3 employees in question, and, accordingto the Board agent, did not strike the name of any of the3 from thelist, although instructed by the Boardagent to remove the names ofall employeeswho had been "terminated."The Employer's observerin an affidavit -stated that he had been told' by the Board agent notto challenge any of thenames on the aforementionedlist, and thathe did not challenge Lindner's name forthisreason.However, thi&affidavit conflicts with a prior affidavitof the same observerand withthe statement of the Board agent that he hadadvised. all the observersat the election that theywere freeto challenge any voter.Marchewkaand Mancini, were not notified of the electionby theBoard or byeither of the parties.-On these facts, the Regional Directorfoundthat:(1) the objectionto Lindner's vote was,in effect, apost-election challenge;(2) evenassumingthe Board agent gave incorrectinstructionsto the observers,and assumingfurther that Lindner voted for the Petitioner, the re-sults of the election would not have been affected; and (3), asr theagreementreferred to by the Employer was not in writing and signedby the parties it was not binding. The Regional Director accordingly, FALCON TOOL &' MACHINE CORP.177concluded that " the objections raisedno materialissue and recom-mended that they be overruled and that the Petitioner be certified.In its exceptions, the, Employer contends that the election shouldbe, setaside, principally because; (1), as a result of the alleged pre-electionagreementthat the for"egoing employees were ineligible to,vote unless actually employed on the date of the election, the Employer,with the knowledge' of the Board ,agent,` did not notify any of themof the election; (2) the Petitioner, however, did notify Lindner ofthe election and he voted therein; (3) the fact that the Employer failedto notify Lindner, in contrast to the Petitioner's action in notifyinghim of the election, tended to prejudice the employees generallyagainst the Employer; I and (4) if the Employer had notified all threeemployees of the election, they might have votedagainstthe Peti-tioner, thereby altering the result of the election (assuming thatLindner actually voted for the Petitioner).Thus, the Employer'scontention is essentially that had it not been induced by the conductof the Petitioner and the Board agent to treat the three employeesas ineligible and to refrain, accordingly, from notifying them of theelection, the result of the election might have been different because(a) some of the employees who did vote might have been more fa-vorably disposed to the Employer; and (b) Marchewka and Mancini'might havecastballots, which would have altered the result of theelection.There is no basis for inferring that the Employer's failure tonotify these three-laid-oft employees of the election could have hadany effect upon the other employees which was adverse to the Em-ployer or favorable to the Petitioner.The further question whether Marchewka and Mancini would havevoted forthe Employer had it sent them notice of the election,assumesthat the Board should now treat, them as entitled to vote.However,the,Employer concedes, in effect, in, its exceptions, that prior to theelection it considered them ineligible to vote because they had noreasonableexpectancy of reemployment in the foreseeable future andthe Employer does not now contend that there has been any change inthis respect.Accordingly, eveli itwe assumethat, had they been noti-fied of the election they would have voted against the Petitioner, thatwould, nevertheless, be insufficient basis for setting aside the election.The purpose of an election is to ascertain the desires of the majorityof the eligible voters.This purpose would not be served by settingaside an election because of the failure of two ineligible voters to vote,whatever the reason for suchfailure.'On this point, the Employer states in its exceptions : "What must other employeeshave thought of the Employer if Lindner, and Possibly Marchewka and Mancini toldthem, the company had not even bothered to tell them an election was being held' andthat they had a right to vote?"487926-59-v6l.` 121---13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDUnderall the circumstances,we find the Employer's exceptions tobe without merit and we overrule the objections to the election.Asthe tallyof ballots shows that the Petitioner received a majority of thevalid ballots cast, we shall certify it as the bargaining representativeof the employees in the appropriate unit.[The Board certified Die & Tool Makers Lodge No. 113,Interna-tional Association of Machinists,AFL-CIO,as the collective-bargain-ing representative of the employees of the Employer,in the stipulatedunit set forth in paragraph 4 herein.]Carnation CompanyandGeneral Drivers, Salesmen & Ware-housemen's Local Union No. 984, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 10-RC-4121. July 25, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Chairman Leedom and Members Bean and Fanning].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of^the Act.2.The labor organizations named below claim to represent certain:employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9 (c) (1)and Section 2 (6) and (7) of the Act 2' TextileWorkers Union of America,AFL-CIO, was permitted to intervene on thebasis of the contract of its Local No. 865,covering the employees in question.Althoughnot in compliance with Section 9 (f) and(g) of the Act,Local No. 865,TWUA, AFL-CIO will be allowed a place on the ballot.However,should Local 865 win the electionand not be in compliance,we shall merely certify the arithmetical results.ConcreteJoists i Products Co., Inc.,120 NLRB 1542.9 The Intervenor moved to dismiss the petition because it was filed at the Board'sFifteenth Regional Office in New Orleans, Louisiana,whereas the plant involved in thisproceeding lies within the jurisdiction of the Board'sTenth Regional Office in Atlanta,Georgia.This motion is denied.Although the petition may have been originally filedin the wrong office, this defect was corrected when it was transferred to the properRegional Office,thus presenting,the Board with a valid petition upon which to proceed.Inte,nat,onal ShoeCo.,93 NLRB 331.Alternatively,the Intervenor raises as a bar itscontract with the Employer,the original term of which expired June 20, 1958, and whichprovides for automatic renewal from year to year absent 60-day notice to modify.No such notice was servedOn April 19, 1958, the Employer received the Petitioner'sunsupported claim of representation.The petition was received in the Fifteenth Re-121 NLRB No. 73.